OPINION ON PETITION TO REHEAR.
On petition- to rehear, the Court delivered the following opinion :
Wilkes, J.
In this cause a very earnest petition to rehear is filed, and supported by elaborate printed brief and argument, the main point of which is that the Court erred in holding that the present is a proper case to apply the doctrine of election. In order that petitioner’s position may be correctly slated, a quotation is made from the brief:
“ The doctrine of election never applies, and is never enforced to make good the disappointed legatee, except in cases where the refractory legatee gets something or claims something under the will, out of which he can make good the loss to the disappointed legatee. He must not ouly get something out of the will, but he himself must, by taking his own property,, thereby render the will inoperative as to the disappointed legatee. The Court manifestly understood the doctrine of election to apply, and that refusing to take under the *466will was electing against the will; whereas, by all the authorities, to elect against the will is to claim a devise or bequest given, and, at the same time, to claim property which belonged to such devisee, which the testator had undertaken to give away to another. The doctrine of election never applies except ■ when the legatee has property given to him Joy the will and property of his own given away, or attempted to be given away, to another.”'
The Court differs from counsel in his contention that the doctrine of election never applies except in cases where the refractory legatee actually takes or claims something under the will. On the contrary, when he elects against the will, he takes nothing under it until after the disappointed legatee is made whole in his legacy. When he elects to take under the will, then he surrenders his own -property conveyed by the will, even though he owns such property independently of the will. Counsel illustrates his position as follows:
“ The testator may devise a tract of land which belongs to his sou, John, to bis other son, William, and, in the same instrument, give John another tract of land. In this, John is put to his election; and that is, he may, of course, keep his own property willed to William. Rut, on the other hand, he may elect to take under the will. When he elects to take under the will, he must let the-devise to William stand, though it was his property willed; or, rather, under the authorities, the law is now settled that, to the extent only of his *467legacy, is he required to make good the legacy to William; and this, upon the equitable doctrine that the Court will reform the words of the will, and do justice between John and William as legatees. (See Pomeroy, Vol. I., Secs. 464-467; also Story, Vol. II., Secs. 1078 to 1083, especially 1083.) This is the whole of the doctrine of election. There is nothing else in it.”
Now, the case thus put by counsel is when John elects to take under the will, in which case the devise to William must stand also. But John may elect to take against the will — that is, claim his own property by his superior title. In that event, he can take nothing under the will, but must allow the devise intended for him to go over to William as compensation for that which William cannot get under the will.
The mistake of counsel is in forgetting that there may be an election against the will as well as for the will. This alternative ■privilege is the groundwork of the doctrine of election. The true statement of the doctrine is that election applies when property of the testator is attempted to be given to the devisee or legatee at the same time the testator attempts to give away the property of the devisee or legatee to another by will. The devisee or legatee, in all such cases, must elect whether to claim his own property or that given him by the testator; and, when be elects to take the one, he surrenders the other, so far as is necessary to make up the share of any devisee or legatee that *468may thus he diminished or destroyed by his election against the will.
Now, in this case the testator tendered to these partners his undivided one fifth interest in the partnership property which he owned, but coupled_ it with a gift of the entire property, four-fifths of which he did not own. When the pai’tners elected to hold the partnership property by their paramount title, then they surrendered the interest of the testator in the partnership so far as was required to make up to Mrs. Leek and M. M. Leek, the disappointed legatees, their legacies. They did not become individually liable to the disappointed legatees, because they received nothing under the will.
Counsel is in error in treating Jhe $6,500 fund as partnership funds, and in stating that Thomas Leek’s interest in the same is one-fifth, or $1,850. •On the contrary, the $6,500 is Thomas Leek’s share in the partnership, and the whole of it is his as such share, and it is so shown in the "reports and decrees in the cause. It is this fund of $6,500 which was tendered to the partners by the will, and which they elected not to take, which must go to Mrs. Leek and M. M. Leek to make up their shares; and the partners, having elected not to take it under the will, cannot take it as heirs until after the disappointed legatees are made up their, full amounts.
The petition to rehear must be dismissed.